Beck, J.
(After stating the facts.) The Civil Code, § 4630, provides that “When an executor, administrator, guardian, or other trastee shall advertise that it is his intention to apply for leave to sell any real estate as the property of his testator, intestate, ward, or cestui que trust, or having obtained such order, it may be .lawful for any person claiming such real estate, either by himself, his agent, or attorney, to file in the court of ordinary an affidavit claiming said property, a copy whereof shall be served on such executor, administrator, guardian, or trustee, as the case may be, previous to the day of sale.” Under the provisions of this section the children of the administrator’s intestate, before the order was obtained for leave to sell the land in controversy which the administrator was seeking to obtain, filed in the court of ordinary an affidavit claiming the property, and, as required by law, the ordinary transmitted the claim affidavit to the next term of the superior court of the county where the land is situated, and the issue was there made up in the same manner as in the trial of claims to property levied on by execution, following the directions relative to the making of such issue laid down in the Civil Code, § 4631. The section last referred to provides that when the issxxe has been made up as prescribed, “the right of property shall there be tried.” If the claim had been filed after the granting of an order conferring upon the administrator the right to sell, the only question to be tried under the issue, according to the decision in the case of Hall v. Armor, 68 Ga. 449, would have been whether or not the property *781was subject to sale; and in ease it should appear that some one held adversely to the administrator, a verdict for the claimants would necessarily result. But we are of the opinion that where parties shown to be in possession of the property decide to contest the right of the administrator to an order granting leave to sell in limine, and before the passing of such order in the court of ordinary, the right to have an order granting leave to sell, and the necessity for such an order, as well as whether the property is held adversely to the administrator, can be contested and settled. When evidence was introduced showing that M. G. Watkins died in possession of the land sought to be sold, that the persons in possession were heirs of the deceased, that there were debts of the estate still unpaid, and that there was no other property than that involved in this controversy with which to pay the same, a prima facie case was made entitling the administrator to the order which lie was seeking to obtain. We think the “right of property” between the persons engaged in this controversy can bb settled in the superior court, whidi has ample jurisdiction to determine the questions that may arise in the case. Those questions relate to the right of the administrator to an order for the sale of the land which he was seeking to obtain, to the title to the property in controversy, and the right of the claimants to hold it as against the representative of the estate of their deceased father. And inasmuch as the statute provides that the issue between the administrator and the claimants in this case is to be tried as other claim cases, we see no reason why, by an equitable amendment to the joinder of issue, in aid of the proceedings upon the part of the administrator as they stood at the time of the trial, the administrator might not set up his right to recover the property for the purpose of bringing the same to sale, where the prima facie right to an order for the sale of the property in this cause is not overcome by evidence in favor of the claimants’ right to retain possession. And should such an amendment be filed, all questions springing out of proceedings to bring the property to sale, and the claim filed in resistance thereto, could be adjudicated in one proceeding, thereby saving the heavy expense incident to an independent action to oust the persons in possession of the property after the right to an order granting leave to sell had been established.

Judgment reversed.


All the Justices concur.